Title: To James Madison from George Washington, 23 June 1788
From: Washington, George
To: Madison, James


My dear Sir,Mount Vernon June 23d. 1788.
Since my last, acknowledging the first letter you did me the favor to write to me after your arrival in Richmond, I have received your subsequent ones of the 13th & 18th instant; which, tho’ less favourable than the former, are more pleasing than suspence.
I will yet hope that the good sense of this Country, maugre all the arts of opposition, will ultimately decide right on the important question now depending before the Convention.
I hear with real concern of your indisposition. At Fredericksburgh (on a visit to my aged and infirm mother) I understood that you intended to proceed immediately from Richmond to New York, when the Convention shall have arisen. Relaxation must have become indispensably necessary for your health, and for that reason I presume to advise you to take a little respite from business and to express a wish that part of the time might be spent under this Roof on your Journey thither. Moderate exercise, and books occasionally, with the mind unbent, will be your best restoratives. With much truth I can assure you that no one will be happier in your company than your sincere & Affecte. Servt
Go: Washington
